Citation Nr: 1115386	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-24 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for spontaneous pneumothorax, including as due to herbicide exposure.  

3.  Entitlement to service connection for a disability manifested by chest pain, including as due to herbicide exposure.  

4.  Entitlement to service connection for a disability claimed as blood vessel damage of the head, mini-strokes and transient ischemic attacks (TIA's), including as due to herbicide exposure.  

5.  Entitlement to service connection for a skin disorder, claimed as skin cancer due to herbicide exposure.  

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected post traumatic stress disorder (PTSD) and due to herbicide exposure.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and March 2007 decisions by the RO which, in part, denied the benefits sought on appeal.  

The issues of service connection for hypertension and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues addressed in this decision have been obtained by VA.  

2.  A chronic cervical spine disability was not present in service or until many years thereafter, and there is no competent evidence that any current cervical spine disability is related to service or any incident there in, to include the Veteran's presumed herbicide exposure.  

3.  A disability manifested by chest pain, blood vessel damage, mini-strokes, transient ischemic attacks or a lung disorder, including spontaneous pneumothorax was not present in service or until many years after service, and there is no competent evidence that any current claimed disability is causally or etiologically related to service, to include the Veteran's presumed herbicide exposure.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a cervical spine disability due to disease or injury which was incurred in or aggravated by service, and it may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2010).  

2.  The Veteran's spontaneous pneumothorax was not due to disease or injury which was incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

3.  The Veteran does not have a disability manifested by chest pain due to disease or injury which was incurred in or aggravated by service, nor may any claimed disability be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

4.  The Veteran does not have blood vessel damage of the head, mini-strokes or transient ischemic attacks due to disease or injury which was incurred in or aggravated by service, nor may any claimed disability be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2004 and July 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was afforded an opportunity for a personal hearing, but declined.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this regard, the Veteran was afforded a VA examination for his cervical spine disability.  However, with respect to the remaining issues addressed in this decision, the Board finds that an examination or medical opinion is not needed because there is no competent evidence establishing an in-service event, injury or disease, including on a presumptive basis to which claimed disabilities may relate.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), manifested to a degree of 10 percent at any time after service shall be service connected, if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For chloracne or other acneform disease consistent with chloracne, the disease must be manifest to a degree of 10 percent or more within a year after the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).  A recent amendment to this regulation added hairy cell leukemia and other chronic B- cell leukemias, Parkinson's disease, and ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 (August 31, 2010).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he injured his neck lifting helicopter rotary blades in service and that he has had chronic neck problems ever since.  The Veteran also believes that the other claimed disabilities, including chest pain, blood vessel damage of the head, mini-strokes, transient ischemic attacks and spontaneous pneumothorax are all related to service, including based on exposure to Agent Orange.  

As to the Veteran's assertions, while he is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Initially, the Board notes that the Veteran does not claim, nor do the service treatment records show any injuries to his chest, lungs or head during service.  Furthermore, there were no complaints, treatment, abnormalities, or diagnosis referable to any chest pains, headaches, cardiovascular or respiratory problems, dizziness, blurred vision, mini-strokes, transient ischemic attacks or spontaneous pneumothorax in service or until many years thereafter.  The Veteran's separation examination in November 1971, showed his head, eyes, lungs and chest, heart, vascular, and neurological systems were normal.  

The service records showed that the Veteran was treated for neck pain on two occasions in service - in March and June 1971.  When seen in March, the Veteran reported that he pulled muscles in his neck lifting rotor blades the day before.  On examination, there was some tightness on range of motion of the trapezius.  The impression was muscle strain and the Veteran was given three Parafon Forte (muscle relaxers) capsules and put on light duty for 24 hours.  

When seen in June 1971, the Veteran complained of stiffness in his neck and reported a history of neck trauma from an automobile accident prior to service.  On examination, there was some limitation of motion of the neck with pain, and motor function in the upper extremities and gait were within normal limits.  X-ray studies of the cervical and upper thoracic spine were negative.  The service records showed no further complaints, treatment, or abnormalities referable to any neck or upper back problems during the Veteran's eight months of remaining service, and no pertinent complaints or abnormalities were noted on his separation examination in November 1971.  At that time, the Veteran's neck, upper extremities, spine and musculoskeletal systems were normal.  

During the course of this appeal, the Veteran submitted copies of various private medical reports showing treatment for assorted maladies from 1975 to the present.  A private x-ray study of the Veteran's cervical spine, dated in May 1975 and received in November 2005, was negative for fracture or other pathological changes.  A private hospital report, dated in October 1977, noted that the Veteran was an automobile mechanic and had developed a severe sharp pain in the right pectoral area associated with activity the day before admission.  The Veteran denied any prior history of similar pain and said that he had been in good health all of his life, other than having been diagnosed with hypertension in April 1977.  X-ray studies revealed a 15 percent left-sided pneumothorax.  The diagnoses include left-sided pneumothorax and systemic hypertension.  

A VA treatment record in September 1977 (associated with the claims file in February 2008), showed that the Veteran was seen for pain in the back of his neck radiating down into his chest since an injury in Vietnam.  The examiner noted that there were no objective physical or diagnostic findings on examination and that the Veteran's pain was vague and highly intermittent.  A VA x-ray study at that time showed the Veteran's heart size was within normal limits, lung fields were clear, and there was no active infiltrations or evidence of neoplasm.  The thoracic and cervical spine segments showed the vertebral bodies were intact, the intervertebral spaces normal, and there was no significant bone or joint pathology.  The diagnoses was probable muscle tension.  

In a letter to a veterans service organization, dated in November 1981 (received in November 2005), a private physician stated that the Veteran's blood pressure was normal when he was first seen in June 1976, but was 142/100 in 1977, and that he was started on anti-hypertensive medication in May 1979.  The physician also noted that the Veteran's spontaneous pneumothorax in October 1977 had resolved, and that he had a benign lesion removed from his right forearm in 1976.  

A VA treatment record dated in September 1981, showed that the Veteran was seen for several maladies, including neck pain.  The Veteran also reported that he experienced two episodes of "blackouts," one the previous week and one a year earlier, and said that he was unable to focus his vision and was faint to his surroundings.  When seen by VA psychiatric services in October 1981, the Veteran reported a history of chest pains since his lung collapsed three years earlier, and said that he stopped working about 10 months ago because he felt sick, weak and had dizzy spells, and believed that he may have had a light stroke.  The Veteran reported that he came to VA because of financial problems accumulated after his wife had been murdered the year before and that his son was currently hospitalized.  

A VA outpatient note in October 1981, showed that the Veteran was seen for chronic neck pain and a suspected fracture at T-8.  A physical examination was entirely normal and x-ray studies of the cervical spine and upper back were within normal limits.  The examiner indicated that there was some slight wedging but that it was of no importance.  

VA x-ray studies in September 2004 showed mild degenerative changes and disc space narrowing at C5-6 and C6-7.  

A VA treatment note in December 2004, showed that the Veteran was evaluated for a history of transient bilateral loss of vision associated with headaches and a sore throat of several years duration, but with no increase in frequency.  The Veteran reported that the episodes lasted about 10 minutes and were without any associated cardiovascular symptoms.  The assessment included hypertension, syncopal episodes and migraine headaches.  

A VA brain MRI in January 2005, showed evidence of scattered foci of microvascular ischemia in the frontal lobes, primarily on the left side, but no acute cerebral abnormalities.  The impression was minimal plaque formation in both carotid bulbs with no significant internal carotid stenosis.  A VA echocardiography in January 2005 was essentially within normal limits and showed normal sized left ventricles and wall thickness with good overall systolic function.  There was no segmental wall motion abnormalities and estimated ejection fraction was 60 percent.  The left atrial and right heart chamber dimensions, aortic, mitral and tricuspid valves were all normal.  There was no pericardial effusion, intracardiac mass, thrombus or vegetation.  Color flow Doppler revealed mild mitral regurgitation.  

A February 2008 private MRI of the Veteran's cervical spine showed significant degenerative end plate and disc disease at C5-6 and C6-7, left paracentral broad based disc protrusion and paravertebral body osteophyte formation at C5-6 with central stenosis and narrowing neuroforamen, greater on the left, and bilateral neuroforaminal stenosis, central focal disc protrusion and paravertebral body osteophyte formation at C6-7.  

In May 2008, the Veteran was examined by VA, in part, to determine the nature and etiology of his neck and upper back problems.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  The diagnoses included severe cervical disc disease.  The examiner opined that it was less likely than not that the Veteran's current disc disease was related to or the result of his military service.  In providing a rational for his opinion, the examiner discussed the Veteran's medical history and noted that other than the two complaints of neck pain in service, there were no reported neck problems at the time of service separation or until at least 1975.  The examiner noted that a private x-ray study of the cervical spine in 1975, and a subsequent VA study in 1981 were within normal limits, and that there was no objective evidence of any degenerative changes of the cervical spine until 2004.  

The examiner also noted that the Veteran worked in physically demanding jobs (automobile mechanic and in heating and cooling) since service, which required repetitive bending, lifting, twisting and turning.  The examiner also included a discussion of the etiology of degenerative disc disease and explained that it is caused by a breakdown of intervertebral discs from wear and tear, which leads to arthritis, disc herniation and/or spinal stenosis; all of which are present in the Veteran's case.  

Parenthetically, the Board notes that while discussing the Veteran's medical history, the examiner indicated that a VA x-ray study in 1981 showed a wedge fracture at T-8.  However, the actual medical reports of record indicated that while a T-8 fracture was suspected, it was not objectively demonstrated on diagnostic examination and that the study showed only some minor wedging characterized as of no significance.  Furthermore, subsequent diagnostic studies failed to reveal the suspected wedging.  Therefore, the Board finds that the VA examiner's misstatement has no significant bearing on the present issue.  

The evidentiary record includes letters from the owners of the automobile shop where the Veteran worked after service until 1980, from a secretary who worked with him at a heating and cooling company, and from a contractor who knew the Veteran in Vietnam.  The contractor reported that he was present when the Veteran injured his back lifting helicopter blades in Vietnam, and that he was never the same since.  The letters from the automobile shop owners and the secretary were to the effect that the Veteran had chronic upper back and neck problems and missed worked on numerous occasions.  

Concerning the lay statements, the question before the Board is not whether the Veteran suffered a neck injury in service or experienced periodic neck pains after service, but whether his current cervical spine disability is related to service.  In this regard, the lay statements do not offer any probative information as to the nature or etiology of his current disability.  That is, none of the lay people are shown to possess the medical expertise necessary to render a medical opinion.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Accordingly, the Board declines to place any significant probative value on the lay statements.  

Also of record are two evaluation reports from a private physician, Dr. D. C. Isham, dated in January and February 2008.  The reports included a description of the Veteran's self-reported medical history and complaints, and a discussion of the clinical and diagnostic findings on examination.  The examiner noted that the Veteran reported many of his problems dated back to service, but did not offer any definitive opinion as to the etiology of the Veteran's disabilities.  

Concerning the claim for a neck disability, while the Veteran was treated for neck pain on two occasions in service, the objective findings on clinical examinations were consistent with the diagnosis of muscle strain rendered in service.  Significantly, there was no diagnostic evidence of any degenerative changes or defects of the cervical or thoracic spine on x-ray examination during service, or on post-service x-ray examinations in 1975 and 1977.  The first evidence of any degenerative changes of the cervical spine was in 2004, nearly 33 years after discharge from service.  Additionally, the Veteran was examined by VA in May 2008 to determine the etiology of his current neck problems.  After an examination of the Veteran and a review of the medical evidence of record, the examiner concluded that the Veteran's current cervical spine disability was not related to service.  

In this case, the Board finds the VA opinion persuasive, as it was based on a longitudinal review of all the evidence of record, including the Veteran's self-described history, and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current cervical spine disability was not related to his military service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Moreover, the Veteran has not presented any competent medical evidence to dispute that opinion.  

The Board notes that while the Veteran now claims that he has had chronic neck problems ever since service which, at times was so severe that he missed significant time at work, the objective evidence of record showed that he was seen for muscle strain on only a couple of occasions from 1975 to 1981.  In fact, on a VA authorization and consent form, received in November 2005, the Veteran reported no treatment from 1981 to 2004.  Incidentally, the Veteran did not provide VA with authorization to obtain any of those medical records and submitted only a few private treatment records.  While the Veteran also provided a few copies of selected VA treatment records, the RO subsequently obtained all available VA treatment records from the identified sources, which included duplicate copies of the records provided by the Veteran as well as additional reports which did not show any objective evidence of a chronic cervical spine disability.  

In any event, while the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

In this case, the issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The evidence in this case shows that while the Veteran had some neck pains associated with muscle strain in service, and again several years after service, he was not shown to have a degenerative cervical spine disability until more than three decades after his discharge from service.  Furthermore, a VA physician opined, in essence, that the Veteran's current cervical spine disability was not due to or caused by his muscle strain injury in service, and was consistent with the normal deterioration process associated with the Veteran's long history of strenuous manual labor.  

As there is no competent medical evidence of record suggesting a relationship between the Veteran's current cervical spine disability and service, and no evidence of arthritis of the cervical spine within one year of discharge from service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

Concerning the Veteran's claims for chest pains, spontaneous pneumothorax, and a disability manifested by blood vessel damage of the head, mini-strokes and TIA's based on presumptive diseases due to herbicide exposure, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been so incurred in service.  Here, the disabilities for which the Veteran seeks service connection are not ones for which presumptive service connection may be granted.  

At this point, the Board notes that while ischemic heart disease was recently added to the list of presumptive diseases associated with exposure to herbicides in the Republic of Vietnam, the Veteran does not have ischemic heart disease.  See 75 Fed. Reg. 81332 (December 27, 2010).  While the evidence shows that the Veteran has occasional transient ischemic attacks (TIA's), he is not shown to have ischemic heart disease.  According, there is no basis for a favorable disposition of the Veteran's claims for the claimed disabilities pursuant to the legal presumptions from herbicide exposure.  McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this regard, the service treatment records are negative for any reported or documented injuries to his chest, lungs or head, or any complaints, treatment, abnormalities, or diagnosis referable to any chest pains, headaches, cardiovascular or respiratory problems, dizziness, blurred vision, mini-strokes, transient ischemic attacks or spontaneous pneumothorax in service or until many years thereafter.  The Veteran suffered a spontaneous pneumothorax in 1977, and has reported a history of vague, intermittent chest pains periodically since then.  Significantly, the Veteran has not had any recurrence of the pneumothorax, nor is there any objective or diagnostic evidence to account for his vague chest pain complaints.  The first reported symptoms of TIA's was in 1981, some ten years after discharge from service.  

As to the claim for chest pains, it should be noted that the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

While the Veteran believes that his chest pains, spontaneous pneumothorax, blood vessel damage of the head, mini-strokes and TIA's are related to service, he has not presented any competent medical evidence to support that assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Based on the evidence discussed above, the Board finds that the Veteran's belief that the claimed disabilities are related to service, including due to herbicide exposure is not supported by any competent medical evidence and is of limited probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

Inasmuch as there was no evidence of chest pains, respiratory problems, spontaneous pneumothorax, or any signs or symptoms of a disability manifested by blood vessel damage of the head, mini-strokes or TIA's in service or until many years after service, and no competent evidence that any current disability is related to service, the Board finds no basis for a favorable disposition of the Veteran's claims.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for spontaneous pneumothorax, including as due to herbicide exposure is denied.  

Service connection for a disability manifested by chest pain, including as due to herbicide exposure is denied.  

Service connection for blood vessel damage of the head, mini-strokes and transient ischemic attacks, including as due to herbicide exposure is denied.  





REMAND

Concerning the claim for a skin disorder, the Veteran contends that he has had chronic skin problems, including the removal of several cancerous lesions since service and believes that it is due to exposure to herbicides from his service in Vietnam.  

In this regard, the Board notes that the service treatment records showed the Veteran was treated for skin problems on a couple of occasions during service, and include a diagnosis of xerosis of the hands.  Additionally, lichenified skin over both hands was reported on his service separation examination in November 1971.  

Post service private medical records showed that the Veteran was treated for various skin problems on several occasions beginning in 1994, and had multiple pre-cancer and non-melanoma skin lesions removed over the years.  

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the evidence shows treatment for skin problems during service, medical evidence of a current skin disorder, and the Veteran's contentions that he has had chronic skin problems ever since service.  However, he has never been afforded a VA examination to determine the nature and etiology of his current skin problems.  Therefore, one must be provided to him.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  

Concerning the claim for hypertension, the Veteran has made several augments as to the cause of his high blood pressure, including as secondary to his service-connected post traumatic stress disorder (PTSD).  However, he has never been afforded a VA examination to determine the nature or etiology of his current disability.  Although the Veteran was not shown to have hypertension or any other cardiovascular problems in service or until 1977, some six years after service, the Board is not competent to render a medical opinion concerning the etiology of his current disability.  Given the Veteran's contentions and the current evidence of record, the Board finds that an examination is necessary to attempt to resolve this matter.  Id.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The Veteran should be afforded a VA dermatology examination to determine the nature and etiology of any identified skin disorder.  The claims file must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.  The examiner should provide an opinion as to whether it is at least as likely as not that any currently identified skin disorder is related to or had its onset in service.  

The examiner should describe all findings in detail and provide a complete rationale for all conclusions reached and opinions expressed.  If the examiner is only able to theorize or speculate as to the relationship, if any, between any identified skin disorder and service, this should be so stated.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  The Veteran should be afforded a VA examination to determine the nature and, if feasible, the etiology of his hypertension.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a complete rationale for all conclusions reached and opinions expressed.  If the examiner is only able to theorize or speculate as to this matter, this should be so stated and the reasons that is so provided.  The examiner should respond to the following:  

a)  Is it at least as likely as not that the Veteran's hypertension had its onset in service or is otherwise related to service?  

b)  If not, is it at least as likely as not that his hypertension is proximately due to or the result of the service-connected PTSD?  

c) If not, is it at least as likely as not that his hypertension was aggravated by the service-connected PTSD?  If aggravation is noted, the degree of aggravation should be quantified, if possible.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  This should include consideration of whether the Veteran's hypertension is proximately due to or the result of, or aggravated by the service-connected PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


